    UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS


JAMES A. MCNEELY,                                      §
                                                       §
                 Plaintiff,                            §
                                                       §
versus                                                 §    CIVIL ACTION NO. 1:19-CV-43
                                                       §
MITCH WOODS, et al.,                                   §
                                                       §
                 Defendants.                           §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, James A. McNeely, a former pre-trial detainee at the Jefferson County

Correctional Facility, proceeding pro se and in forma pauperis, filed this civil rights action

pursuant to 42 U.S.C. § against several defendants including Correctional Officers J. Regan and

Moss.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing plaintiff’s claims against defendants Regan

and Moss pursuant to Federal Rule of Civil Procedure 41(a).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         Plaintiff received a copy of the Report and Recommendation on October 9, 2019 (docket entry no. 57).
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Partial Judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.

       SIGNED at Beaumont, Texas, this 16th day of March, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                2
